UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

                                 )
YASSER ABBAS,                    )
                                 )
     Plaintiff,                  )
                                 )
     v.                          ) Civ. Action No. 12-1565 (EGS)
                                 )
FOREIGN POLICY GROUP, LLC,       )
JONATHAN SCHANZER,               )
                                 )
     Defendant.                  )
                                 )

                          MEMORANDUM OPINION

     Plaintiff Yasser Abbas brings this defamation action

against Foreign Policy Group and Jonathan Schanzer, the author

of an article that appeared in Foreign Policy Magazine in June

2012.     Pending before the Court are defendants’ motion to

dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) and

special motion to dismiss pursuant to the District of Columbia

Anti-Strategic Lawsuits Against Public Participation Act of 2010

(the “Anti-SLAPP Act”), D.C. Code § 16-5502(a) (2012).     Upon

consideration of the motions, the responses and replies thereto,

the amicus brief filed by the District of Columbia, the

applicable law, and the entire record, the Court GRANTS




                                   1
defendants’ special motion to dismiss and DENIES defendants’

motion to dismiss pursuant to rule 12(b)(6) as moot. 1

I.   BACKGROUND

     A.   Yasser Abbas

     Yasser Abbas (“Plaintiff” or “Mr. Abbas”) is the son of

Mahmoud Abbas (“M. Abbas”), the President of the Palestinian

Authority (the “PA”).    Compl. ¶ 9.   He owns and operates many

businesses throughout the Middle East:     he is the chairman of

Falcon Holding Group, which owns Falcon Global

Telecommunications Services Company, Falcon General Investment

Company, and Falcon Electrical Mechanical Company, an

engineering company with offices in Gaza, Jordan, Qatar, the

United Arab Emirates, and the West Bank that has done work for

USAID in the past, Compl. ¶¶ 21, 28; he is the owner of Falcon

Tobacco, Compl. ¶ 16; he is the chairman of the publicly traded

Al-Mashreq Insurance Company, Compl. ¶ 31; and he is the

managing director of the First Option Project Construction

Management Company, which has offices in Amman, Tunis, Cairo,

Montenegro, and Ramallah and has been awarded USAID funds.

Compl. ¶ 32.

     Mr. Abbas also serves as a political emissary for his

father’s regime, and often travels to other countries and

1
  Because granting the Anti-SLAPP motion disposes of the entire
action, the Court need not consider the motion to dismiss
pursuant to Rule 12(b)(6) here.
                                  2
international meetings in this capacity.       Anti-SLAPP Mot. at 9-

10 (citing Anti-SLAPP Mot., Jones Decl. Ex. 15, 16, 17, 18).         He

has previously acknowledged that his political involvement in

the Palestinian Authority and his business success have

engendered controversy.   See, e.g. Anti-SLAPP Mot., Jones Decl.

Ex. 6, Excerpts from an interview with Yasser Abbas in Ramallah

(“Yasser Abbas Interview”), Part 3.       Over the last few years,

many questions have been raised about whether his business

success and political ties are linked, though he has

systematically denied any such allegations.       Anti-SLAPP Mot. at

11-12; see, e.g., Jones Decl., Ex. 24 (Ike Seamans, What do

Palestinians Do With Humanitarian Aid Money?, THE MIAMI HERALD,

Jan. 25, 2003, at 7B (“Israeli military intelligence charges

that Yasser Arafat and his cronies have $20 billion stashed in

Swiss bank accounts and invested in foreign real estate.       With

PA financial help, Yasser Abbas, the prime minister’s son,

joined the gravy train.   He has gained control of the

electronics industry, even though he’s a Canadian citizen who

lives in Ramallah only a few months a year.”)); see also Jones

Decl., Ex. 21, 22, 25, 26.

     As public scrutiny over his business and political activity

has increased, Mr. Abbas has used the threat of defamation

litigation to counter bad press.       Anti-SLAPP Mot. at 14-15.

Between 2008 and 2010, Mr. Abbas and his family have filed

                                   3
defamation lawsuits or threatened to sue for libel on three

separate occasions against an Israeli television channel,

Reuters, and Al-Jazeera.      Id.   Mr. Abbas has also threatened to

sue Richard Falk, the United Nations Special Rapporteur for the

Palestinian Territories.      Id.

      B.   Foreign Policy Magazine and Jonathan Schanzer

      Foreign Policy is an online and print publication is a

“forum for ‘international news and opinions’ covering topics on

global politics and economics.”      Anti-SLAPP Mot. at 15; Compl. ¶

5.   The magazine contains an “Arguments” section, which is

described as:    “Polemical, controversial, and powerful, FP

arguments provide timely insight on stories making headlines

around the world.”    Anti-SLAPP Mot. at 16.    Foreign Policy also

publishes FP Arabic on a bimonthly basis in partnership with the

Gulf Strategic Studies Center in Qatar, which contains

translated pieces from Foreign Policy and is distributed in the

Middle East.    Compl. ¶ 7.

      Jonathan Schanzer is the Vice President for Research at the

Foundation for Defense of Democracies (“FDD”), a non-partisan

group that focuses on national security and foreign policy.

Anti-SLAPP Mot., Declaration of Jonathan Schanzer (“Schanzer

Decl.”) at ¶ 1.    Prior to joining FDD, Mr. Schanzer worked as a

terrorism finance analyst at the U.S. Department of the Treasury

and at several other U.S. think tanks.      He has also published

                                     4
two books about Hamas and the Middle East and regularly

publishes articles in American and international publications,

including Foreign Policy.    Schanzer Decl. ¶¶ 2-5.   Mr. Schanzer

has also testified before Congress twice regarding the issue of

corruption in the PA. 2   See Compl. ¶¶ 56-77.

      C.    The June 5, 2012 Commentary in Foreign Policy Magazine

      On June 5, 2012, an article (the “Commentary”) written by

Mr. Schanzer was published in Foreign Policy magazine.      Compl. ¶

10.   The article is entitled “The Brothers Abbas:     Are the sons

of the Palestinian President growing rich off their father’s

system?” and appeared in the “Arguments” section of the

magazine.   It can be accessed by clicking on the “Arguments”

link on the FP website.     Id.; Defs.’ MTD, Ex. A.   In the

introduction of the article, Mr. Schanzer writes:

      In the wake of the Arab Spring, U.S. leaders have promised
      to reverse the United States’ long reliance on autocratic,
      unrepresentative leaders who enrich themselves at the
      expense of their citizens. There’s only one problem: Just
      as top American officials have been making these lofty
      promises, new details are emerging of how close family
      members of Palestinian leader Mahmoud Abbas, a major U.S.
      partner in the Middle East, have grown wealthy. Have they
      enriched themselves at the expense of regular Palestinians
      – and even U.S. taxpayers?



2
  Mr. Abbas describes Mr. Schanzer’s Congressional testimony in
the Complaint as evidence of malice on the part of Mr. Schanzer.
Because the Court finds that contested portions of the
Commentary are not defamatory, see infra Section II.C.2, the
Court does not reach the question of malice on the part of
Defendants.
                                   5
Defs.’ MTD, Ex. A at 2.   Mr. Schanzer then discusses Mr. Abbas,

his family, and their business and political interests. 3

     Mr. Schanzer does not paint Mr. Abbas or his family in a

particularly flattering light.   He writes of allegations of

corruption in the PA and the “conspicuous wealth” of Mr. Abbas

and his brother, which Mr. Schanzer claims has “become a source

of quiet controversy in Palestinian society since at least

2009.”   Defs.’ MTD, Ex. A.   He also details allegations made by

some in the region against Mr. Abbas and his family, including

an allegation by Mohammad Rachid, a former economic advisor to

the late PA leader Yasir Arafat who is under investigation for

corruption, that President Abbas has “socked away $100 million

in ill-gotten gains.”   Defs.’ MTD, Ex. A at 2; Compl. ¶ 14.   He

also discusses conversations he had with Palestinians during a

3
  In his Complaint, Mr. Abbas alleged that a number of statements
in the Commentary regarding his business interests and political
activity were libelous. See Compl. ¶¶ 14, 16, 21, 22, 28, 30,
32, 35, 37, 39, 41. However, in his Opposition, Mr. Abbas
considerably narrowed his libel claim and conceded that “the
article’s reference to these businesses is not the basis for
[his] libel claim.” Opp’n to MTD at 10. In their motion to
dismiss, Defendants addressed these statements and argued that
they were not defamatory. See Defs.’ MTD at 15-21. Therefore,
the Court will treat any allegations of libel relating to these
portions of the Commentary in Plaintiff’s complaint as conceded.
See Hopkins v. Women’s Div., Gen. Bd. of Global Ministries, 284
F. Supp. 2d 15, 25 (D.D.C. 2003) (“It is well disputed in this
Circuit that when a plaintiff files an opposition to a
dispositive motion and addresses only certain arguments raised
by the defendant, a court may treat those arguments that the
plaintiff failed to address as conceded.”) (citing FDIC v.
Bender, 127 F.3d 58, 67-68 (D.C. Cir. 1997)).


                                  6
research trip to Ramallah in 2011, who told him that “the Abbas

family dynasty is common knowledge” in the region, but that it

was rarely discussed “thanks to growing fear of retribution by

PA security officers, who have apprehended journalists and

citizens for openly challenging President Abbas’s authority.

Defs.’ MTD, Ex. A at 3; Compl. ¶ 37. The online version of the

article contains approximately 31 highlighted words or phrases

that are hyperlinks to the underlying source material for

statements made in the article, which include articles from

other publications and company websites. 4   Anti-SLAPP Mot. at

17.

      Within a week of the publication of Mr. Schanzer’s

Commentary in Foreign Policy, Mr. Abbas threatened to sue the

magazine in an interview with a Palestinian news agency.     Anti-

SLAPP Mot. at 17.   On July 23, 2012, Mr. Abbas’s London-based

counsel sent Foreign Policy a letter asking it to remove the

Commentary from its website and retract those portions of the

Commentary that he alleged were defamatory or false.   Id.

Foreign Policy responded in a letter dated August 6, 2012,

explaining that it did not read Mr. Abbas’s complaints as

alleging anything defamatory or materially false in the

Commentary, and offering to clarify facts in the article if Mr.


4
  The bolded words in excerpts of the Commentary in this opinion
represent hyperlinks in the on-line version.
                                 7
Abbas provided the basis to do so.      Foreign Policy also offered

Mr. Abbas the opportunity to respond in print.     Id.   Through his

counsel, Mr. Abbas declined and filed this action on September

20, 2012.    Id. at 18.   On November 5, 2012 defendants filed a

motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) and a

special motion to dismiss pursuant to the District’s Anti-SLAPP

Act.    The District of Columbia moved for leave to file an amicus

curiae brief, which the Court granted.     The District filed an

amicus brief on December 22, 2012 arguing that the Anti-SLAPP

Act is applicable in a federal court sitting in diversity.

These motions are now ripe for determination by the Court.

II.    Discussion

       A.   The Anti-SLAPP Act

       A SLAPP, or strategic lawsuit against public participation,

is a civil action that arises out of a defendant’s

communications to government bodies or the public on an issue of

public concern.     See Brief of Amicus Curiae District of Columbia

(“D.C. Amicus Brief”) at 1.      The District’s Committee on Public

Safety and the Judiciary has noted that SLAPPs “are often

without merit, but achieve their filer’s intention of punishing

or preventing opposing points of view, resulting in a chilling

effect on the exercise of constitutionally protected rights.”

Rep. of the D.C. Comm. on Public Safety and the Judiciary on

Bill 18-893 (Nov. 19, 2010) (“Comm. Report”)) at 4.      By imposing

                                    8
upon defendants the burden of defending against a lawsuit, the

Committee concluded that “litigation itself is the plaintiff’s

weapon of choice,” Comm. Report at 4, one that was “wielded to

chill the speech of those who would otherwise speak out on a

matter of public interest,” D.C. Amicus Brief at 1.   The

Committee also found that the impact of these lawsuits was not

limited to defendants against whom a suit had been filed, but

also prevented others from voicing concerns regarding issues of

public concern.   Comm. Report at 4.

     To combat this problem, the Council passed the Anti-SLAPP

Act in 2010.   The protections offered in the Act “follow[] ‘the

lead of other jurisdictions, which have similarly extended

absolute or qualified immunity to individuals engaged in

protected actions’” by enacting similar Anti-SLAPP legislation.

Farah, 863 F. Supp. 2d at 36 (quoting Comm. Report at 4).    The

Act aims to address such concerns “by incorporating substantive

rights that allow a defendant to more expeditiously, and more

equitably, dispense of a SLAPP.”       Id.

     To that end, the Anti-SLAPP Act provides in pertinent part:

     (a) A party may file a special motion to dismiss any claim
     arising from an act in furtherance of the right of advocacy
     on issues of public interest within 45 days after service
     of the claim.

     (b) If a party filing a special motion to dismiss under
     this section makes a prima facie showing that the claim at
     issue arises from an act in furtherance of the right of
     advocacy on issues of public interest, then the motion

                                   9
     shall be granted unless the responding party demonstrates
     that the claim is likely to succeed on the merits, in which
     case the motion shall be denied.

D.C. Code § 16-5502(a)-(b).    The Act also provides that “[i]f

the special motion to dismiss is granted, dismissal shall be

with prejudice.”   Id.   That is, if the defendant meets the

burden of showing that the claims at issue arise from the type

of activity protected by the Act, the claims must be dismissed

with prejudice unless plaintiff can show a likelihood of success

on the merits.

     The Act applies to claims based on any oral or written

statement made:

     (i) In connection with an issue under consideration or
     review by a legislative, executive, or judicial body, or
     any other official proceeding authorized by law; or

     (ii) In a place open to the public or a public forum in
     connection with an issue of public interest.

D.C. Code § 16-5501(1)(A).    It applies to “[a]ny other

expression or expressive conduct that involves petitioning the

government or communicating views to members of the public in

connection with an issue of public interest.”    Id.   An “issue of

public interest” is defined as one that is “related to health or

safety; environmental, economic, or community well-being; the

District government; a public figure; or a good, product, or

service in the marketplace.”    Pursuant to the Act, an “issue of

public interest” “shall not be construed to include private


                                 10
interests, such as statements directed primarily toward

protecting the speaker’s commercial interests rather than toward

commenting on or sharing information about a matter of public

significance.”   Id. § 16-5501(3).

     In construing the Act, the Court cannot rely on guidance

from the D.C. Court of Appeals, which has not yet issued a

published opinion interpreting the statute.    Where, as here,

“the substantive law of the forum state is uncertain or

ambiguous, the job of federal courts is carefully to predict how

the highest court of the forum state would resolve the

uncertainty or ambiguity.”   Travelers Ins. Co. v. 633 Third

Assocs., 14 F.3d 114, 119 (2d. Cir. 1994).    With this in mind,

the Court notes that the Committee Report prepared on the Anti-

SLAPP Act emphasized that the statute “followed the model set

forth in a number of other jurisdictions.” Comm. Report at 1.

The D.C. Court of Appeals has accorded great weight to such

reports in interpreting other D.C. statutes.    See, e.g. Dist. of

Columbia v. Place, 892 A.2d 1008, 1113 (D.C. 2006); Carter v.

State Farm Mut. Auto. Ins. Co., 808 A.2d 466, 471 (D.C. 2002).

Therefore, where necessary and appropriate, the Court will look

to decisions from other jurisdictions (particularly California,

which has a well-developed body of case law interpreting a

similar California statute) for guidance in predicting how the



                                11
D.C. Court of appeals would interpret the District’s Anti-SLAPP

statute.    See Boley, 2013 U.S. Dist. LEXIS 88494 at *8-9.

     B.     Applicability of the Anti-SLAPP Act in Federal
            Diversity Actions

     The parties dispute whether the District’s Anti-SLAPP Act

applies in a federal court sitting in diversity.    Defendants

contend that because the Act confers substantive protections

under the District’s tort law, it is applicable in federal

court.    Anti-SLAPP Mot. at 21; D.C. Amicus Brief at 5-6.

Plaintiff, however, argues that the Anti-SLAPP Act is procedural

and thus inapplicable because a federal court must apply federal

procedural laws.    See Erie R.R. Co. v. Tompkins, 304 U.S. 64

(1938); Anti-SLAPP Opp’n at 3-9.

     While the applicability of the Anti-SLAPP Act in a federal

court sitting in diversity has not been addressed by the D.C.

Circuit, other circuits have found that similar state statutes

apply in federal court.    See Godin v. Schencks, 629 F.3d 79 (1st

Cir. 2010); U.S. ex rel. Newsham v. Lockheed Missiles & Space

Co., 190 F.3d 963 (9th Cir. 1999); Henry v. Lake Charles Am.

Press, LLC, 566 F.3d 164 (5th Cir. 2009) (adopting the reasoning

of the 9th Circuit in Newsham and ruling that a similar

Louisiana statute was substantive and therefore applied in a

federal court).




                                 12
       Most recently, the First Circuit confronted the issue of

whether a Maine Anti-SLAPP statute applied in federal court in

Godin v. Schencks on an interlocutory appeal from a denial of a

special motion to dismiss pursuant to the Anti-SLAPP statute.

629 F.3d 79.    Plaintiff in Godin, a former public school

principal, brought a defamation action against three school

system officials because they had expressed their view that she

had acted abusively toward students at her school.    629 F.3d at

80-81.    The individual defendants filed a special motion to

dismiss under Maine’s Anti-SLAPP statute in the district court,

which ruled that the statute conflicted with Rules 12 and 56,

and therefore did not apply in federal court.    Id. at 81-82.

The First Circuit reversed the decision of the district court,

considering whether the “federal rule is ‘sufficiently broad to

control the issue before the court,’” and finding that it was

not.    Id. at 86-87 (citing Shady Grove Orthopedic Assocs., P.A.

v. Allstate Ins. Co., 130 S. Ct. 1431, 1451 (2010) (Stevens, J.,

concurring)).    The court held that “neither Fed. R. Civ. P.

12(b)(6) nor Fed. R. Civ. P. 56, on a straightforward reading of

its language, was meant to control the particular issues under

[the Anti-SLAPP statute] before the district court” and

therefore did not reach the question of whether the Rules

12(b)(6) and 56 comply with the Rules Enabling Act.    Id. at 86.

The Court also concluded that the twin aims of Erie –

                                 13
“discouragement of forum-shopping and avoidance of inequitable

administration of the laws,” Hanna v. Plumer, 380 U.S. 460, 468

(1965), would be “best served by enforcement of [the Anti-SLAPP

Act] in federal court,” Godin, 629 F.3d at 87.   After

distinguishing both Rules 12(b)(6) and 56 from the Maine

statute, the Court found that “[b]ecause [the Anti-SLAPP

statute] is ‘so intertwined with a state right or remedy that it

functions to define the scope of the state-created right,’ it

cannot be displaced by Rule 12(b)(6) or Rule 56.”   Id. at 89

(quoting Shady Grove, 130 S. Ct. at 1452 (Stevens, J.,

concurring)).

     Two recent decisions by this Court have also followed the

reasoning of the First Circuit in Godin as well as the other

Circuits that have considered the applicability of state Anti-

SLAPP legislation in federal courts.   See Boley v. Atlantic

Monthly Group, No. 13-89, 2013 U.S. Dist. LEXIS 88494 (June 25,

2013); Farah v. Esquire Magazine, Inc., 863 F. Supp. 2d 29

(D.D.C. 2012); see also Sherrod v. Breitbart, 843 F. Supp. 2d

83, 85 (D.D.C. 2012) (noting that the District’s Anti-SLAPP

statute “is substantive – or at the very least, has substantive

consequences” that would make it applicable in federal court);

but see 3M Co. v. Boulter, 842 F. Supp. 2d. 85 (D.D.C. 2012)

(finding that the D.C. Anti-SLAPP Act cannot apply in federal

court because it is procedural, and therefore, conflicts with

                               14
Federal Rules of Civil Procedure 12 and 56).     And, the D.C.

Circuit recently upheld a district court decision denying a

special motion to dismiss pursuant to the District’s Anti-SLAPP

Act because the motion was not filed within the 45-day limit

proscribed by the Act.     Sherrod v. Breitbart, No. 11-7088, 2013

U.S. App. LEXIS 12959 (June 25, 2013).     Though the Circuit did

not address the applicability of the District statute to a

federal court sitting in diversity, implicit in its holding that

defendant had failed to file its motion within the statutory

time frame is the conclusion that the statute applies in federal

court.    Id. at *12-13.   This Court is persuaded by those

Circuits that have held that similar statutes do apply in

federal court.

     C.     Merits of Defendants’ Motion

            1.   Prima Facie Showing of Protected Activity

     In order to prevail on their Anti-SLAPP Act motion,

defendants must make a “prima facie showing that the claim at

issue arises from an act in furtherance of the right of advocacy

on issues of public interest.”     D.C. Code § 16-5502(b).    The

Court finds that defendants have made that showing here.

     Defendants have shown that the Commentary and Mr.

Schanzer’s statements are protected under several provisions of

the Anti-SLAPP Act.    As an initial matter, the Commentary

qualifies as a written statement made “[i]n a place open to the

                                  15
public or a public forum in connection with an issue of public

interest.”   Id. § 16-5501(1)(A)(ii).   FP’s website is a “place

open to the public,” because anyone with a working internet

connection or access to one can view it.    See Boley, 2013 U.S.

Dist. LEXIS 88494, at *10 (finding that the website of The

Atlantic was a “place open to the public”); Farah, 863 F. Supp.

2d at 38 (holding that statements in an internet blog posting

were “made in a ‘place open to the public or a public forum’”)

(quoting § 16-5501(1)(A)).

     Mr. Schanzer’s statements regarding Mr. Abbas concerned an

issue of public interest because, contrary to Plaintiff’s

assertions, he is a “public figure.”    See § 16-5501(3).

Although the Anti-SLAPP Act does not define the term “public

figure,” it is a term of art in the context of Plaintiff’s

defamation action.   There are two types of public figures:

“general purpose and limited purpose public figures.”

Tavoulareas v. Piro, 817 F.2d 762, 772 (D.C. Cir. 1987) (en

banc).   “A person becomes a general purpose public figure only

if he or she is a well-known celebrity, his name a household

word.”   Id. (internal quotation marks omitted).   However, “[f]ew

people attain the general notoriety that would make them public

figures for all purposes.”   Waldbaum v. Fairchild Publn’s, Inc.,

627 F.2d 1287, 1296 (D.C. Cir. 1980).    Instead, “public figures

for the more limited purpose of certain issues or situations”

                                16
are much more common.   Tavoulareas, 817 F.2d at 772.   If “an

individual voluntarily injects himself or is drawn into a

particular public controversy[, he] thereby becomes a public

figure for a limited range of issues.”    Gertz v. Robert Welch,

Inc., 418 U.S. 323, 351 (1974).

      Though Mr. Abbas has not achieved the kind of ubiquity or

notoriety to be considered a general purpose public figure, he

is a limited purpose public figure.    The Court is not persuaded

by Mr. Abbas’s argument that he cannot be considered a limited

purpose public figure “by virtue of defending himself from the

slanderous claims by the controversy maker.”    Opp’n to MTD at

13.   As defendants explain, Mr. Abbas has “voluntarily thrust

himself into a role of prominence in both Palestinian politics

and the controversy surrounding his wealth.”    Defs.’ MTD at 24.

He explains in his Complaint that he accompanies his father on

official trips, and that he travels as a special envoy “for the

benefit of the Palestinians and the Palestinian cause.”    Compl.

¶ 40.   In the Complaint, Mr. Abbas also describes his role in

the repatriation of the Palestinian National Fund, in “ensuring

the resumption of US and Canadian aid to the UN Relief and Works

Agency for Palestinian Refugees,” and in providing financial

assistance to Palestinian students and those Palestinians freed

from Israeli jails.   Id. ¶ 43.   In the past, Mr. Abbas has

openly discussed his wealth; indeed, he has claimed that 25

                                  17
percent of his income went to the PA budget.     Defs.’ MTD, Ex. I

at 2.   He has also claimed that the PA owes him a great deal of

money, but that he could not use his influence and status to

collect the debt in order to avoid being accused of exploiting

his father’s position.   Id.   Under these circumstances, Mr.

Abbas cannot reasonably claim that he has no role in the

controversy apart from “simply defending himself against the

slander.”   Opp’n to MTD at 13.    See Waldbaum, 627 F.2d at 1298

(“Those who attempt to affect the result of a particular

controversy have assumed the risk that the press, in covering

the controversy, will examine the major participants with a

critical eye.”).

     Further, the question of U.S. aid to the Palestinian

Authority, and the level of corruption in the PA under both

Yasir Arafat and Mahmoud Abbas, is fundamentally a matter of the

public, not private, interest. 5    See Anti-SLAPP Mot. at 5-6.   The


5
  Mr. Abbas has acknowledged as much in the past. During an
interview in 2008, Mr. Abbas discussed corruption in the context
of the effect of the global financial crisis on the Palestinian
economy:

     We don’t accept any kind of corruption claims to us these
     days, because the whole economy of the globe, the global
     economy, has been knocked down by corruption, either in the
     U.S., or in the Gulf, or in Europe, or in maybe Canada, or
     just name it . . . . [T]his is the only country that’s
     going up, everybody is going down – simply because we have
     a limited kind of corruption. We don’t have it anymore.
     It’s been limited. Everything is mainly under control. I
     cannot say we have 100 percent control on corruption that
                                   18
relationship between the United States and the Palestinian

Authority, and the way that U.S.-appropriated funds are used by

the Palestinian Authority has been debated at length for years.

The question of whether the sons of the President of the

Palestinian Authority are enriching themselves by virtue of

their political ties, and whether some of their wealth can be

traced to U.S. tax dollars is part of that issue.    As defendants

point out, numerous publications in the United States and

throughout the world have written extensively about corruption

in the Palestinian Authority generally, and the Abbas family’s

wealth specifically.   See Defs.’ MTD at 23-24.   Indeed, Mr.

Abbas does not dispute that “there is a public controversy

concerning allegations of corruption within the Palestinian

Authority.”   Opp’n to MTD at 13.

     Finally, even setting aside whether Mr. Abbas is a “public

figure” or whether the corruption in the Palestinian Authority

is a “public issue,” Mr. Schanzer’s statements while testifying


     we had before – no – but I can claim it’s in the 90’s, it’s
     in the high 90’s, because it’s not easy for anyone to go
     and really start, you know, having any sort of corruption
     in any project that comes up. It’s not that easy, it’s not
     that easy anymore. Everybody knows that the President is
     holding the stick on everybody’s head, ok? And he always
     threatens with that stick, so they know. It’s not a joke.
     As a result, we don’t accept the corruption slogan anymore.
     After the past three months, I can’t accept it. I
     personally will attack anyone who talks about the
     Palestinian corruption[.]

Anti-SLAPP Mot., Jones Decl., Exhibit 6, at Part 3.
                                19
before Congress and in the Commentary are “written or oral

statement[s]” made “[i]n connection with an issue under

consideration or review by a legislative, executive, or judicial

body, or any other official proceeding authorized by law.”     D.C.

Code § 16-5501(1)(A)(i).   Plaintiff concedes that the Commentary

at issue was written after Mr. Schanzer testified before

Congress regarding “the topic of U.S. Aid to Palestinians”

during which he purportedly suggested that it would be a

“worthwhile inquiry [to] explore the way in which Abbas’ sons,

Yasser and Tarek, have accumulated wealth since their father

took office in 2005.”   Compl. ¶¶ 57-61.

          2.    Likelihood of Success on the Merits

     Because defendants have made a prima facie showing that Mr.

Abbas’s defamation claim “arises from an act in furtherance of

the right of advocacy on issues of the public interest,” Mr.

Abbas must now show that he is likely to succeed on the merits

of his defamation claim in order to survive defendants’ Anti-

SLAPP motion.   D.C. Code § 16-5502(b).    The Act does not define

what it means to succeed on the merits, so the Court looks to

relevant case law from California as instructive.     There, in

order to show a “probability of prevailing on a claim” in

opposition to an Anti-SLAPP motion to dismiss, a plaintiff “must

satisfy a standard comparable to that used on a motion for

judgment as a matter of law.”   Price v. Stossel, 620 F.3d 992,

                                20
1000 (9th Cir. 2010); see also Arenas v. Shed Media US Inc., 881

F. Supp. 2d 1181, 1188 (C.D. Ca. 2011).   Thus, a plaintiff “must

demonstrate that the complaint is legally sufficient and

supported by a prima facie showing of facts to sustain a

favorable judgment if the evidence submitted by the plaintiff is

credited.”   Price, 620 F.3d at 1000 (quoting Metabolife Int’l,

Inc. v. Wornick, 264 F.3d 832, 840 (9th Cir. 2001)).    If a

“plaintiff fails to present a sufficient legal basis for the

claims or if the evidence offered is insufficiently substantial

to support a judgment in favor of the plaintiff, then the

defendant’s anti-SLAPP motion should be granted.”   Arenas, 881

F. Supp. 2d at 1188 (citing Price, 620 F.3d at 1000).

     To prevail on his defamation claim under District of

Columbia law, Mr. Abbas must show:

     (1) that the defendant made a false and defamatory
     statement concerning the plaintiff; (2) that the defendant
     published the statement without privilege to a third party;
     (3) that the defendant’s fault in publishing the statement
     amounted to at least negligence; and (4) either that the
     statement was actionable as a matter of law irrespective of
     special harm or that its publication caused the plaintiff
     special harm.

Oparaugo v. Watts, 884 A.2d 63, 76 (D.C. 2005) (internal

quotation marks omitted)).   “Falsity and defamatory meaning ‘are

distinct elements of . . . defamation and are considered

separately.’”   Carpenter v. King, 792 F. Supp. 2d 29, 34 (D.D.C.

2011) (quoting White v. Fraternal Order of Police, 909 F.2d 512,


                                21
520 (D.C. Cir. 1990).    If the plaintiff is a public figure, he

faces a higher burden, and must show, by clear and convincing

evidence, that a defendant published the allegedly defamatory

statements with “‘actual malice’—that is, without knowledge that

it was false or with reckless disregard of whether it was false

of not.”   New York Times Co. v. Sullivan, 376 U.S. 254, 280

(1964); see also Masson v. New Yorker Magazine, Inc., 501 U.S.

496, 510 (1991).

     To show falsity, a plaintiff “must demonstrate either that

the statement is factual and untrue, or an opinion based

implicitly on facts that are untrue.”    Carpenter, 792 F. Supp.

2d at 34 (quoting Lane v. Random House, 985 F. Supp. 141, 150

(D.D.C. 1995)).    A statement is defamatory “if it tends to

injure plaintiff in his trade, profession or community standing,

or lower him in the estimation of the community.”    Liberty

Lobby, Inc. v. Dow Jones & Co., 838 F.2d 1287, 1293-94 (D.C.

Cir. 1998) (quoting Howard Univ. v. Best, 484 A.2d 958, 988

(D.C. 1984)).   The statement “must be more than unpleasant or

offensive; the language must make the plaintiff appear ‘odious,

infamous, or ridiculous.’”    Best, 484 A.2d at 989 (quoting

Johnson v. Johnson Publ’g Co., 271 A.2d 696, 697 (D.C. 1970).

“The plaintiff has the burden of proving the defamatory nature

of [the challenged] publication, . . . and the publication must

be considered as a whole, in the sense in which it would be

                                 22
understood by the readers to whom it was addressed.”    Id.   Words

should be given their plain and natural meaning, and “the

statements at issue should not be interpreted by extremes, but

should be construed as the average or common mind would

naturally understand them.”    Klayman v. Segal, 783 A.2d 607, 616

(D.C. 2001).   Whether an allegedly defamatory statement is

capable of defamatory meaning is a question of law.    Weyrich v.

New Republic, Inc., 235 F.3d 617, 627 (D.C. Cir. 2001).

     As noted in footnote 3 supra, Mr. Abbas has considerably

narrowed his defamation claim in his Opposition to Defendants’

Motion to Dismiss.    He now contends that he does not contest

portions of the Commentary that relate to his business

interests.   Mr. Abbas explains that

     the principal allegations supporting [his] libel claim are
     the paragraphs concerning the article’s [] libelous
     questions, the allegations that the article purports to
     provide ‘new details’ regarding those libelous questions,
     and the allegations concerning the information provided by
     Mr. Schanzer’s unidentified sources, which are the only
     ‘new details’ used by Mr. Schanzer to support the libelous
     implication of his libelous questions—namely, that [he] has
     wrongfully enriched himself at the expense of regular
     Palestinians and even U.S. taxpayers.

Opp’n to MTD at 12.

     Defendants argue that these challenged portions of the

Commentary are not actionable because: (1) the purportedly

“libelous questions” are unanswered questions, not statements of

fact, and to the extent that the questions imply anything, they


                                 23
imply a non-actionable opinion; and (2) the purported “new

details” that Plaintiff objects to are not capable of defamatory

meaning because they are not of and concerning him.        Defs.’

Reply to MTD at 3.    In response, Mr. Abbas argues that the

Commentary is a “reporting piece, not a mere opinion piece.”

Plaintiff’s Opp’n to MTD at 9 (emphasis in original).

               a.     “Libelous Questions”

                      i.     The Two Questions are Rhetorical, and
                             Are Not Assertions of Fact

     Mr. Abbas contends that the Commentary poses two “libelous

questions:” (1) “Are the sons of the Palestinian president

growing rich off their father’s system?; and (2) “Have they

enriched themselves at the expense of regular Palestinians—and

even U.S. taxpayers?”      Plaintiff’s Opp’n to MTD at 6; Compl. ¶¶

10, 13; Defs.’ MTD, Ex. A, at 3.        Mr. Abbas alleges that these

questions “may be read as assertions of false fact that [he] is

wrongfully and possibly criminally getting rich off his

‘father’s system.’”    Plaintiff’s Opp’n at 6-7.      Purportedly,

these questions ask “those he works with and all the world to

wonder if plaintiff has ‘enriched’ himself ‘at the expense of

regular Palestinians – and even U.S. taxpayers.’”        Compl. ¶ 49.

Defendants argue that “the Commentary merely posed questions,

without stating or implying as factual matter that Plaintiff was

guilty of criminal or corrupt conduct, and Plaintiff has wholly


                                   24
mischaracterized the Commentary in an effort to suggest

otherwise.”    Defs.’ Reply to MTD at 1.

     A statement challenged as defamatory, regardless of whether

it is posed as a question, cannot be libelous unless it can

reasonably be read as a false assertion of fact.        See Chapin v.

Knight-Ridder, Inc., 993 F.2d 1087, 1094 (4th Cir. 1993).

“[I]nquiry itself, however embarrassing or unpleasant to the

subject, is not accusation.”     Id.   In Chapin, the court

considered an article published in the Philadelphia Inquirer

that questioned the finances of a charity program run by

plaintiff through which people could send gift packages to

soldiers stationed in Saudi Arabia.      Id. at 1091.    In one

purportedly defamatory section of the article, the author posed

a question regarding plaintiff’s involvement in the charity:

“Who will benefit more from the project – GIs or veteran charity

entrepreneur Roger Chapin of San Diego and Falls Church, Va.,

the organizer of the campaign?”     Id. at 1093-94.     While

acknowledging that the question was “pointed, and could

certainly arouse a reader’s suspicion,” the court ruled that it

could not “reasonably be read to imply the assertion of the

false and defamatory fact – pocket-lining – of which plaintiffs

complain.”    Id. at 1094.   Instead, the court held that the

“question simply provokes public scrutiny of the plaintiffs’

activities.”    Id.   Plaintiff also challenged another portion of

                                  25
the article in which the author wrote, “it is not clear where

the rest of the money goes.”   Id. at 1095.     The court held that

the author was not making a false assertion, but rather was

“invit[ing] the public to ask.”    Id. at 1096.    That one of the

possible answers to that question was that “Chapin is a

dishonest man who pockets the difference” did not make the

statement defamatory, and according to the court, was “precisely

why we need and must permit a free press to ask the question.”

Id.

      Other courts that have considered whether a question can

support a defamation claim have reached a similar conclusion.

In Partington v. Bugliosi, the court considered whether a

rhetorical question regarding an attorney’s trial strategy was

capable of defamatory meaning.    56 F.3d 1147, 1155 (9th Cir.

1995).   In the passage at issue, the author, an attorney for a

co-defendant in the same trial, asked:      “Had Walker’s lawyer not

read the theft-trial transcripts?      Our copy had ended up in a

warehouse; perhaps theirs had too.”      Id. (emphasis in original).

The court held that the statement did not imply that plaintiff

had not read the transcripts and therefore did not adequately

represent his client.   Id. at 1156.     In rejecting plaintiff’s

assertion that the statement was defamatory, the court explained

that “the rhetorical device used by [the defendant] negates the

impression that his statement implied a false assertion of

                                  26
fact.”   Id. at 1157.   Instead, the author’s use of a question

made clear his lack of definitive knowledge and invited the

reader to consider various possibilities.    Id.   See also Phantom

Touring, Inc. v. Affiliated Publ’ns, 953 F.2d 724, 730 (1st Cir.

1992) (holding that statements in a series of articles published

in the Boston Globe, including a rhetorical question regarding

whether plaintiff was “trying to score off the success of Andrew

Lloyd Webber’s ‘Phantom,’” were not defamatory because they

“reasonably could be understood only as [the author’s] personal

conclusion about the information presented, not as a statement

of fact”) 6.

     Similarly, the two questions posed in the Commentary cannot

reasonably be read to imply the meaning that Mr. Abbas alleges –

that he “is wrongfully and possibly criminally getting rich off

of his ‘father’s system’” or that he is enriching himself “at

the expense of regular Palestinians and even U.S. taxpayers” –

nor can they be read to imply the assertion of objective facts.

Opp’n to MTD at 6-7, 12.    Though the conclusions Mr. Abbas draws

6
  The Court is not persuaded by Mr. Abbas’ attempts to
distinguish Phantom Touring on the ground that the entirety of
the Commentary “conveys the impression that the author is
reporting a fact-based news item.” Opp’n to MTD at 7-8. The
Phantom court concluded that the challenged statements,
including that the production was “fake” and “phony,” were not
defamatory because “[t]he sum effect of the format, tone and
entire content of the articles is to make it unmistakably clear
that [the author] was expressing a point of view only.” 953
F.2d at 729. For the reasons explained in Section II.C.2.b
infra, the same is true here.
                                 27
are possible answers to the questions posed by Mr. Schanzer, the

questions invite the reader to form her own judgments regarding

the relationship between Mr. Abbas’s family ties and his

admittedly great wealth.   The reader could arrive at a number of

different conclusions, a fact that Mr. Abbas acknowledges in his

own complaint.   See Compl. ¶ 49 (alleging that the Commentary

asks “those he works with and all the world to wonder if

plaintiff has ‘enriched’ himself at the expense of ‘regular

Palestinians – and even U.S. taxpayers’”).    That Mr. Abbas would

prefer that readers do not answer the questions in the

affirmative is not sufficient to support his defamation claim.

Indeed, the invitation in the Commentary for the reader to form

her own opinion is not libel, rather it “is the paradigm of a

properly functioning press.”    Chapin, 993 F.2d at 1096.

                     ii.   The Questions Imply an Opinion, Not a
                           Fact

     Even if the two questions posed by Mr. Schanzer were

capable of defamatory meaning, they are statements of opinion

protected by the First Amendment because they do not contain a

provably false connotation.    See Milkovich v. Lorain Journal

Co., 497 U.S. 1, 21 (1990).     Where the factual basis for a

conclusion is outlined in the article, or, as is the case here,

for the questions, those statements are protected by the First

Amendment.   See Moldea v. New York Times Co., 22 F.3d 310, 318


                                 28
(D.C. Cir. 1994) (holding that where “the readers understand

that [] supported opinions represent the writer’s interpretation

of the facts presented, and because the reader is free to draw

his or her own conclusions based upon the facts, this type of

statement is not actionable in defamation”).     In distinguishing

opinions from assertions of fact, the court can consider the

language used, the context of the language, and the extent to

which the language can be verified.     Ollman v. Evans, 750 F.2d

970, 979 (D.C. Cir. 1984) (en banc).

     First, the rhetorical questions in the Commentary are

supported by facts provided in article as well as hyperlinked

source material in the form of articles in other publications,

company websites, and interviews given by the plaintiff.      All of

this serves to put the reader on notice that the piece is one of

opinion.    Ollman, 750 F.2d at 987-88.   Second, like the op-ed

piece at issue in Ollman, the Commentary appeared in the

“Arguments” section of the FP website.     That page is described

as “[p]olemical, controversial, and powerful,” and aims to

provide “timely insight on stories making headlines around the

world.”    MTD at 10.   It is reasonable to assume that the

“Arguments” section of FP is one in which readers expect to find

analytical and opinionated pieces that reflect a particular

viewpoint.    See, e.g. Moldea, 22 F.3d at 313 (noting that a book

review is a “forum in which readers expect to find such

                                  29
evaluations” of a literary work).   Moreover, writing like that

in the Commentary is “[a]t the heart of the First Amendment,”

which recognizes the “fundamental importance of the free flow of

ideas and opinions on matters of public interest and concern.”

Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 50 (1988).    This

recognition has been vigorously upheld in the District of

Columbia:

     If the First Amendment’s guarantees of freedom of speech
     and of the press are to ensure that these rights are
     meaningful not simply on paper, but also in the practical
     context of their exercise, then a[n] Op-Ed column
     discussing a subject of public interest must surely be
     accorded a high level of protection, lest the expression of
     critical opinions be chilled. This is so because “[t]he
     reasonable reader who peruses [a] column on the editorial
     or Op-Ed page is fully aware that the statements found
     there are not ‘hard’ news like those printed on the front
     page or elsewhere [in the magazine]. Readers expect that
     columnists will make strong statements, sometimes phrased
     in a polemical manner that would hardly be considered
     balanced or fair elsewhere in the [magazine].”

Guilford Transp. Industries, Inc. v. Wilner, 760 A.2d 580, 582-

83 (D.C. 2000) (quoting Ollman, 750 F.2d at 986).

     In in an attempt to demonstrate that the two questions

posed by Mr. Schanzer are defamatory and not merely statements

of opinion, Mr. Abbas argues that “[t]hey do, in fact, contain

provably false factual connotations” because “whether he is

growing rich from alleged corruption in the Palestinian

Authority is certainly a provable fact by investigating

Plaintiff’s relevant financial records.”   Opp’n to MTD at 9.


                               30
However, Mr. Abbas seeks to reframe his defamation claim, and

indeed the subject matter of the article, in trying to defend

his point.   The questions the Commentary purportedly answers is

whether Mr. Abbas and his brother are growing rich off their

father’s political power and connections, not whether they are

growing rich as a result of generalized corruption in the

Palestinian Authority.   See generally, Defs.’ MTD, Ex. A; see

also Opp’n to MTD at 10.   Nevertheless, even the relationship

between Mr. Abbas’s business success and corruption in the PA

were at issue in the Commentary, as defendants argue, “[g]iven

the myriad of factors that may have contributed to Plaintiff’s

wealth—his education, his experience, his skill, and indeed, his

connections and opportunities—it would be impossible to prove

that Plaintiff grew wealthy solely because of his father” or

solely by virtue of corruption in the Palestinian Authority.

Defs.’ MTD at 10; see also Volm v. Legacy Health Sys., Inc., 237

F. Supp. 2d 1166, 1178 (D. Or. 2002) (finding that the question

“[w]ould you want to go to a hospital where they did not

thoroughly check out the people who would be administering

medical care to you?,” which was posed to a patient of the

practice, was not an assertion of objective fact because it was

a rhetorical question not “capable of being proven true or

false”).



                                31
     While there is no “wholesale exemption from liability in

defamation for statements of ‘opinion,’” the purportedly

libelous questions at issue do not “imply a provably false fact,

or rely upon stated facts that are provably false.”    Therefore,

for this additional reason, Mr. Abbas’s defamation claim based

on these questions in the Commentary must fail. 7   Moldea, 22 F.3d

at 313.


7
  As Defendants briefly discuss in their motion to dismiss, Mr.
Abbas’ libel claim arising from the rhetorical questions posed
in the Commentary also fails on the basis of the District’s Fair
Comment Privilege. See Defs.’ MTD at 11. “The District of
Columbia has long recognized and accorded the media the
privilege of fair comment on matters of public interest” as long
as the opinions are based on true facts. Phillips v. Evening
Star Newspaper Co., 424 A.2d 78, 88 (D.C. 1980); see Jankovic v.
Int’l Crisis Group, 593 F.3d 22, 29 (D.C. Cir. 2010). The
privilege affords “legal immunity for the honest expression of
opinion on matters of legitimate public interest when based upon
a true or privileged statement of fact.” Milkovich, 497 U.S. at
13 (internal citations omitted). In the District of Columbia,
the fair comment privilege is applicable “even if the facts upon
which [the opinion] is based are not included along with the
opinion.” Fisher v. Washington Post Co., 212 A.2d 335, 338
(D.C. 1965) (internal citations omitted).

     Here, it is undisputed that the issue of corruption in the
Palestinian Authority is one of public interest. See Opp’n to
MTD at 13 (“Plaintiff acknowledges that there is a public
controversy concerning allegations of corruption within the
Palestinian Authority.”). The allegedly “libelous questions”
are posed by Mr. Schanzer in the context of an article that
generally discusses that issue in the context of an article
about whether the sons of President Abbas are benefiting from
their family connections. Hyperlinks to the underlying
information upon which Mr. Schanzer is reporting are provided in
the online version of the article. Mr. Schanzer’s questions,
which he does not conclusively answer, are his interpretation of
those underlying facts, an action which is protected by the Fair
Comment Privilege.
                                32
                  b.   “New Details”

     In the Commentary, Mr. Schanzer writes that “new details

are emerging of how close family members of Palestinian leader

Mahmoud Abbas, a major U.S. partner in the Middle East, have

grown wealthy.”    Compl. ¶ 13; Defs.’ MTD, Ex. A, at 2.    Mr.

Abbas alleges that these “new details” support the conclusion

that he is “enriching himself at the expense of regular

Palestinians—and even U.S. taxpayers.”    Opp’n to MTD at 10-11.

He asserts that these new details consist of two things:      (1)

allegations by Mohammad Rachid that Mahmoud Abbas has “socked

away $100 million in ill-gotten gains; and (2) a statement that

during a research trip to Ramallah in 2011 “several

Palestinians” told the author that the issue of the Abbas family

dynasty was common knowledge in the PA, but that it was rarely

discussed because of a “growing fear of retribution by PA

security officers, who have apprehended journalists and citizens

for openly challenging President Abbas’s authority.” 8     Opp’n to

MTD at 6.   The Court addresses these in turn.



8
  It is not clear to the Court that these two things are the “new
details” Mr. Schanzer is referencing in the Commentary, which
relate to “how close family members of Palestinian leader
Mahmoud Abbas . . . have grown wealthy.” Defs.’ MTD, Ex. A at
2. This sentence is followed by a lengthy discussion of Mr.
Abbas’s business interests in the Middle East. Id. at 2-3. For
the reasons set forth in footnote 3 supra, Mr. Abbas has
conceded that the portions of the Commentary detailing his
business interests are not defamatory. Accordingly, the Court
                                  33
     Regarding Mohammad Rachid, Mr. Schanzer writes:

     [President] Abbas’s wealth recently became a source of
     controversy during the investigation of Mohammad Rachid, an
     economic advisor to the late Palestinian leader Yasir
     Arafat, in a high-profile corruption probe. Last month,
     Palestinian officials charged Rachid with siphoning off
     millions of dollars in public funds . . . .

     According to a former Palestinian advisor, [President]
     Abbas holds a grudge against Rachid dating back to the
     peace talks during the waning days of the Clinton era. . .
     . “There was a huge amount of jealousy,” the former
     advisor said.

     With his back up against a wall, Rachid has now fired back
     at the Palestinian president with claims that Abbas himself
     has socked away $100 million in ill-gotten gains.

Defs.’ MTD, Ex. A at 1.   Mr. Abbas alleges that Mr. Rachid’s

allegations are untrue, and that Mr. Schanzer uses the

allegations to “link Plaintiff to this lie by his implication

that: ‘The conspicuous wealth of Abbas’s own sons, Yasser and

Tarek, has become a source of quiet controversy in Palestinian

society since at least 2009.’”   Compl. ¶ 15.

     Plaintiff’s argument fails.      As the context of the

statement makes clear, the discussion of Mr. Rachid in the

Commentary, and his allegations of “ill-gotten gains,” relate to

President Mahmoud Abbas, not Plaintiff.      As such, these

statements cannot be the basis of any libel claim brought by Mr.

Abbas, because they are not of and concerning him.      See N.Y.



does not address them here and for the purposes of resolving the
pending motions, the Court accepts Plaintiff’s characterization
of the “new details” in the Commentary.
                                 34
Times Co., 376 U.S. at 288); Croixland Props. Ltd. P’ship v.

Corcoran, 174 F.3d 213, 216 (D.C. Cir. 1999) (“To satisfy the

‘of and concerning’ element, it suffices that the statements at

issue lead the listener to conclude that the speaker is

referring to plaintiff by description, even if the plaintiff is

never named or misnamed.”).   Even if the statement was about

Plaintiff, or if his father brought a libel claim, the statement

is not defamatory because Mr. Rachid’s allegation is not

reported as fact, and is instead put in context, “making it

clear to the reader that Rachid’s statement is merely the latest

in an ongoing exchange of charge and countercharge.”   Defs.’ MTD

at 14 n. 7.

     Similarly, the second alleged “new detail” is not

defamatory.   Mr. Schanzer writes:

     On a research trip to Ramallah last year, several
     Palestinians told me that the Abbas family dynasty is
     common knowledge. However, discussion of the issue rarely
     rises above a whisper – thanks to fear of retribution by PA
     security officers, who have apprehended journalists and
     citizens for openly challenging President Abbas’s
     authority.

Defs.’ MTD, Ex. A at 3.   Mr. Abbas alleges that “[r]eferences to

what ‘several Palestinians told me’ by defendant Schanzer in the

FP article is no evidence to support the allegation that

Palestinian Authority security officers are being used to

protect plaintiff’s reputation.”     Compl. ¶ 38.



                                35
     First, the account of what “several Palestinians” told the

author is support for the statement the Abbas family dynasty is

common knowledge in the PA.   It is not defamatory because it is

not an assertion of false fact, or indeed, of any fact.    Mr.

Schanzer is reporting on what people in the region have said to

him, and does not otherwise take any position on what he has

heard.

     Second, the Commentary does not state, nor does it imply,

that PA security officers are protecting Plaintiff’s reputation;

rather, it suggests that PA security officers are protecting his

father’s authority.   There is nothing in the Commentary to

suggest that Plaintiff has any involvement with PA security

officers, or that PA security officers are acting at his

direction.   Therefore, the statement is not defamatory because

it is not of and concerning Plaintiff.

III. Conclusion

     For the foregoing reasons, the Court concludes that the

defendants have made a prima facie showing that Mr. Abbas’s

defamation claim arises from an act in furtherance of the right

of advocacy on issues of the public interest, and that Mr. Abbas

has failed to demonstrate a likelihood of success on the merits

of his defamation claim because the contested statements are

either not capable of defamatory meaning or are protected

statements of opinion.   Accordingly, the Defendants’ special

                                36
motion to dismiss pursuant to the District’s Anti-SLAPP Act is

GRANTED, Defendants’ motion to dismiss pursuant to rule 12(b)(6)

is DENIED as moot, and Plaintiff’s complaint is DISMISSED WITH

PREJUDICE pursuant to the Anti-SLAPP Act.   An appropriate Order

accompanies this Memorandum Opinion.

SIGNED:   Emmet G. Sullivan
          United States District Judge
          September 27, 2013




                               37